           Case 1:19-cv-00865-RP Document 1 Filed 09/04/19 Page 1 of 10



                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF TEXAS
                              AUSTIN DIVISION

JEANOLEE SIDBURY,
and all others similarly situated,

      Plaintiff,
v.                                            C.A. No.: 1:19-cv-865
                                              COLLECTIVE ACTION
DUN & BRADSTREET EMERGING
BUSINESSES CORP., and DUN &
BRADSTREET CREDIBILITY
CORP.,

     Defendants.
__________________________________/

               COMPLAINT AND DEMAND FOR JURY TRIAL

      Plaintiff, JEANOLEE SIDBURY (hereinafter sometimes referred to as

“Plaintiff”), and all others similarly situated, by and through her undersigned

counsel, hereby sues Defendants, DUN & BRADSTREET EMERGING

BUSINESSES CORP., and DUN & BRADSTREET CREDIBILITY CORP.

(hereinafter sometimes referred to as “Defendants”), and in support thereof states as

follows:

                                 INTRODUCTION

      1.      This is a collective action by Plaintiff, and others similarly situated,

against her employers for unpaid wages pursuant to the Fair Labor Standards Act,

as amended, 29 U.S.C. § 201, et seq. Plaintiff seeks damages for unpaid overtime,
           Case 1:19-cv-00865-RP Document 1 Filed 09/04/19 Page 2 of 10



liquidated damages, and a reasonable attorney’s fee and costs.



                                  JURISDICTION

      2.      This claim is properly before this Court pursuant to 28 U.S.C. § 1331,

since this claim arises under federal law, and by the private right of action conferred

in 29 U.S.C. § 216(b).

                                       VENUE

      3.      Venue is proper in this district under 28 U.S.C. § 1391(b)(1) because

Defendants maintain offices in offices Travis County, Texas.

                                   THE PARTIES

      4.      Plaintiff is an individual residing in Kenersville, North Carolina.

      5.      Plaintiff, JEANOLEE SIDBURY, was employed by Defendant, DUN

& BRADSTREET CREDIBILITY CORP. from February 10 2014, to approximately

December 31, 2016. Thereafter, due to the formation of a new corporate division,

Plaintiff was employed by Defendant DUN & BRADSTREET EMERGING

BUSINESSES CORP., from January 1, 2017, to the present.

      6.      Defendants employed Plaintiff as an inside sales representative and

paid her $13.00 per hour, plus commissions. Some of Plaintiff’s principle duties

were to sell software marketed and sold by the Defendants to businesses throughout

the United States.
           Case 1:19-cv-00865-RP Document 1 Filed 09/04/19 Page 3 of 10



      7.      Defendant, DUN & BRADSTREET EMERGING BUSINESSES

CORP., is a corporation existing under the laws of the State of Delaware and

maintains offices in Austin, Texas.

      8.      Defendant, DUN & BRADSTREET CREDIBILITY CORP., is a

corporation existing under the laws of the State of Delaware and maintains offices

in Austin, Texas.

      9.      Defendant, DUN & BRADSTREET CREDIBILITY CORP., is a

company that primarily operates as a business marketing and selling computer

software and data services to business customers, and is an employer as defined by

29 U.S.C. § 203(d).

      10.     Defendant, DUN & BRADSTREET EMERGING BUSINESSES

CORP., is a company that primarily operates as a business marketing and selling

computer software and data services to business customers, and is an employer as

defined by 29 U.S.C. § 203(d).

      11.     Defendants have employees subject to the provisions of 29 U.S.C. §

206 in the facility where Plaintiff and those similarly situated were employed.

      12.     At all times material to this complaint, each Defendant, employed two

or more employees and had an annual dollar volume of sales or business done of at

least $500,000.00.
         Case 1:19-cv-00865-RP Document 1 Filed 09/04/19 Page 4 of 10



      13.    At all times material to this complaint, each Defendant was an

enterprise engaged in interstate commerce, operating a business engaged in

commerce or in the production of goods for commerce as defined by § 3(r) and 3(s)

of the Act, 29 U.S.C. §§ 203(r)-(s).

      14.    At all times material to this Complaint, Defendants were the employer

of the Plaintiff, and others similarly situated, and, as a matter of economic reality,

Plaintiffs and those similarly situated were dependent upon Defendants for their

employment.

      15.    Plaintiff and others similarly situated were individually engaged in

commerce and produced goods for commerce and their work was directly and vitally

related to the functioning of Defendants’ business activities. Specifically, Plaintiff,

and others similarly situated, performed work relating to the handling and movement

of goods and products for interstate commerce, and regularly utilized the channels

of interstate commerce in performing the regular and recurring duties.

            VIOLATION OF THE OVERTIME PROVISIONS OF
                 THE FAIR LABOR STANDARDS ACT

      16.    Plaintiff and others similarly situated, 1) sold Defendant’s products and

services via telephone and computer; 2) did not hold positions considered as exempt

under the FLSA; and, 3) were paid an hourly rate plus commissions.

      17.    Defendant employed over 100 inside sales representatives in various

locations throughout the United States.
         Case 1:19-cv-00865-RP Document 1 Filed 09/04/19 Page 5 of 10



      18.    Throughout the employment of Plaintiff and others similarly situated,

Defendant repeatedly and willfully violated Sections 7 and 15 of the Fair Labor

Standards Act by failing to compensate Plaintiff at a rate not less than one and one-

half times her regular rate of pay for each hour worked in excess of 40 in a

workweek.

      19.    Specifically, Plaintiff, and all others similarly situated, were only paid

overtime based upon their hourly rates.            Defendant did not include the

commissions, cash awards, and other nondiscretionary compensation earned by the

Plaintiff, and others similarly situated, when determining the regular rate of pay upon

which the overtime rate is based. Defendants’ failure to include commissions, cash

awards, and other nondiscretionary compensation in the regular rate resulted in an

underpayment of overtime compensation.

      20.    Plaintiff and those similarly situated who did not receive proper

overtime compensation as described above had the following job titles:

             a)     Account Manager – EB
             b)     Credit Advisor (Existing) – EB
             c)     Credit Advisor (NCA) -- EB
             d)     Sr. Account Manager – EB
             e)     Acquisition Sales Representative
             f)     Hoovers – Account Manager (Premier)
             g)     Hoovers – Acquisition Rep Chat
             h)     Hoovers – Acquisition Rep Webforms
             i)     Inside Sales Relationship Manager I
             j)     Inside Sales Relationship Manager II
             k)     Inside Sales Specialists – S&MS National Accounts
             l)     Small Biz RM Corp Accts
           Case 1:19-cv-00865-RP Document 1 Filed 09/04/19 Page 6 of 10



              m)    Small Biz – Tele RM I Corp Accts
              n)    Small Biz – S&MS New Biz Specialist Corp Accts
              o)    Small Business – NCA Rep Emerging
              p)    Small Business – NCA Rep EB
              q)    Small Business – NCA Representative
              r)    Small Biz – Prime RM Corp Accts

      21.     Pending any modifications necessitated by discovery, Plaintiff

preliminarily defines this Class as follows:

ALL CURRENT OR FORMER EMPLOYEES OF DUN & BRADSTREET
EMERGING BUSINESSES CORP., and DUN & BRADSTREET CREDIBILITY
CORP., WHO WERE EMPLOYED AS INSIDE SALES REPRESENTATIVES IN
THE FOLLOWING POSITIONS:

              a)    Account Manager – EB
              b)    Credit Advisor (Existing) – EB
              c)    Credit Advisor (NCA) -- EB
              d)    Sr. Account Manager – EB
              e)    Acquisition Sales Representative
              f)    Hoovers – Account Manager (Premier)
              g)    Hoovers – Acquisition Rep Chat
              h)    Hoovers – Acquisition Rep Webforms
              i)    Inside Sales Relationship Manager I
              j)    Inside Sales Relationship Manager II
              k)    Inside Sales Specialists – S&MS National Accounts
              l)    Small Biz RM Corp Accts
              m)    Small Biz – Tele RM I Corp Accts
              n)    Small Biz – S&MS New Biz Specialist Corp Accts
              o)    Small Business – NCA Rep Emerging
              p)    Small Business – NCA Rep EB
              q)    Small Business – NCA Representative
              r)    Small Biz – Prime RM Corp Accts


      22.     This action is properly brought as a collective action for the following

reasons:
           Case 1:19-cv-00865-RP Document 1 Filed 09/04/19 Page 7 of 10



      a.      The Class is so numerous that joinder of all Class Members is
              impracticable.

      b.      Numerous questions of law and fact regarding the liability of
              Defendant, are common to the Class and predominate over any
              individual issues which may exist.

      c.      The claims asserted by Plaintiff are typical of the claims of Class
              Members and the Class is readily ascertainable from Defendant’s own
              records. A class action is superior to other available methods for the fair
              and efficient adjudication of this controversy.

      d.      Plaintiff will fairly and adequately protect the interests of Class
              Members. The interests of Class Members are coincident with, and
              not antagonistic to, those of Plaintiff. Furthermore, Plaintiff is
              represented by experienced class action counsel.

      e.      The prosecution of separate actions by individual Class Members
              would create a risk of inconsistent or varying adjudications with respect
              to individual Class Members which would establish incompatible
              standards of conduct for Defendant.

      f.      The prosecution of separate actions by individual Class Members
              would create a risk of adjudications with respect to individual Class
              Members which would, as a practical matter, be dispositive of the
              interests of the other Class Members not parties to the adjudications or
              substantially impair or impede their ability to protect their interests.

      g.      Defendant acted on grounds generally applicable to the Class, thereby
              making appropriate final injunctive relief with respect to the Class as a
              whole.

      23.     For the foregoing reasons, Plaintiff seeks certification of an FLSA “opt-

in” collective action pursuant to 29 U.S.C. §216(b) for all claims asserted by Plaintiff

because her claims are nearly identical to those of other Class Members. Plaintiff

and Class Members are similarly situated, have substantially similar or identical job
         Case 1:19-cv-00865-RP Document 1 Filed 09/04/19 Page 8 of 10



requirements and pay provisions, and are subject to Defendant’s common practice,

policy or plan regarding employee wages and hours.

      24.    In addition to the named Plaintiff, numerous employees and former

employees of Defendants are similarly situated to Plaintiff in that they have been

denied overtime compensation while employed by Defendants.

      25.    Defendants’ policy of not properly paying overtime is company-wide

and inside sales representatives throughout the United States, employed by

Defendants during the three years prior to the filing of this action have been deprived

of overtime, similarly to the Plaintiff.

      26.    Plaintiff is representative of these other employees and is acting on

behalf of their interests as well as Plaintiff’s own interests in bringing this action.

      27.    Defendants either knew about or showed reckless disregard for the

matter of whether their conduct was prohibited by the FLSA and failed to act

diligently with regard to their obligations as employers under the FLSA.

      28.    Defendants failed to act reasonably to comply with the FLSA, and so

Plaintiff, and all others similarly situated, are entitled to an award of liquidated

damages in an equal amount as the amount of unpaid overtime pay pursuant to 29

U.S.C. § 216(b).

      29.    The acts described in the above paragraphs violate the Fair Labor

Standards Act, which prohibits the denial of overtime compensation for hours
           Case 1:19-cv-00865-RP Document 1 Filed 09/04/19 Page 9 of 10



worked in excess of 40 per workweek.

      30.     As a result of Defendants’ unlawful conduct, Plaintiff and all others

similarly situated are entitled to actual and compensatory damages, including the

amount of overtime which was not paid that should have been paid.

      31.     Plaintiff and all others similarly situated are entitled to an award of

reasonable and necessary attorneys’ fees, costs, expert fees, mediator fees and out-

of-pocket expenses incurred by bringing this action pursuant to 29 U.S.C. § 216(b)

and Rule 54(d) of the Federal Rules of Civil Procedure.

      WHEREFORE, Plaintiff, JEANOLEE SIDBURY, and all others similarly

situated, demand Judgment against Defendants for the following:

      a.      Determining that the action is properly maintained as a class and/or
              collective action, certifying Plaintiff as the class representative, and
              appointing Plaintiff’s counsel as counsel for Class Members;

      b.      Ordering prompt notice of this litigation to all potential Class Members;

      c.      Awarding Plaintiff and Class Members declaratory and/or injunctive
              relief as permitted by law or equity;

      d.      Awarding Plaintiff and Class Members their compensatory damages,
              service awards, attorneys’ fees and litigation expenses as provided by
              law;

      e.      Awarding Plaintiff and Class Members their pre-judgment, moratory
              interest as provided by law, should liquidated damages not be awarded;

      f.      Awarding Plaintiff and Class Members liquidated damages and/or
              statutory penalties as provided by law;

      g.      Awarding Plaintiff and Class Members such other and further relief as
         Case 1:19-cv-00865-RP Document 1 Filed 09/04/19 Page 10 of 10



              the Court deems just and proper.

                               JURY TRIAL DEMAND

       Plaintiff, JEANOLEE SIDBURY, and others similarly situated, demands a

jury trial on all issues so triable.

       Respectfully submitted this September 4, 2019.

                                       ROSS • SCALISE LAW GROUP
                                       1104 San Antonio Street
                                       Austin, Texas 78701
                                       (512) 474-7677 Telephone
                                       (512) 474-5306 Facsimile
                                       Charles@rosslawpc.com




                                       _________________________________
                                       CHARLES L. SCALISE
                                       Texas Bar No. 24064621
                                       DANIEL B. ROSS
                                       Texas Bar No. 789810
                                       ATTORNEYS FOR PLAINTIFF
